DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group II, Embodiment 1 of Figures 2A-2E, 6 and 10A-10B, Claims 1-7 and 9-12, in the reply filed on 05/26/2022 is acknowledged.

Claims 8 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2020/0286875) in view of Beyne et al. (US 2015/0247244).
Nishida et al. discloses, as shown in Figures, a method of forming a semiconductor structure comprising:
	providing a first semiconductor die (1000), the first semiconductor die including first semiconductor devices (memory, transistors, etc.) located over a first substrate and including first metal interconnect structures (370) embedded in first dielectric material layers (390).
	forming pad cavities (where pads 378 formed) on a front side of the first semiconductor die, wherein surface of a subset of the first metal interconnect structures are physically exposed at bottom surfaces of the pad cavities;
	forming first metallic bonding pads (378) in the pad cavities.
Nishida et al. does not disclose each of the first metallic bonding pads comprises a corrosion barrier layer comprising an alloy of a primary bonding metal and at least one corrosion-suppressing element that is different from the primary bonding metal.  However, Beyne et al. discloses a method of forming a semiconductor structure comprises a corrosion barrier layer (3) covering bonding pads (2), and the corrosion barrier layer comprising an alloy of a primary bonding metal and at least one corrosion-suppressing element that is different from the primary bonding metal.  Note Figures and [0029], [0035] of Beyne et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the pad of Nishida et al. comprising a corrosion barrier layer comprising an alloy of a primary bonding metal and at least one corrosion-suppressing element that is different from the primary bonding metal, such as taught by Beyne et al. in order to shield the pads from oxidizing environment.

Regarding claim 2, Nishida et al. and Beyne et al. disclose 
the primary bonding metal comprises Cu; and
	the at least one corrosion-suppressing element comprises Ni, B, or P.

Regarding claim 3, Nishida et al. and Beyne et al. disclose the alloy comprises 50 to 95 atomic percent copper and 10 to 50 atomic percent of the at least one corrosion-suppressing element.

Regarding claim 4, Nishida et al. and Beyne et al. disclose the at least one corrosion-suppressing element comprises Ni.

Regarding claim 5, Nishida et al. and Beyne et al. disclose the method further comprising depositing a primary bonding metal layer in the pad cavities followed by depositing the corrosion barrier layer over the primary bonding metal layer.

Regarding claim 6, Nishida et al. and Beyne et al. disclose the primary bonding metal layer comprises pure copper or a copper alloy containing less than 10 atomic percent of the at least one corrosion-suppressing element.

Regarding claim 7, Nishida et al. and Beyne et al. disclose: 
forming the primary bonding metal layer in the pad cavities prior to the step of depositing the corrosion barrier layer; 
vertically recessing portions of the primary bonding material layer located within the pad cavities below the horizontal plane; and
performing a chemical mechanical polishing (CMP) process to remove portion of the corrosion barrier layer from above the horizontal plane including the topmost surface of the first dielectric material.  Note Figure 1D and [0072], [0075] of Beyne et al.  
Nishida et al. and Beyne et al. do not clearly disclose removing portions the primary bonding metal layer from above the horizontal plane including the topmost surface of the first dielectric material layers by performing a first chemical mechanical polishing (CMP).  However, it would have been obvious to one of ordinary skills in the art at the time the invention was made to remove portions the primary bonding metal layer of Nishida et al. and Beyne et al. from above the horizontal plane by performing the CMP process since the CMP process is commonly used to planarize the dielectric material layers. 

Regarding claim 9, Nishida et al. and Beyne et al. disclose the corrosion barrier layer has a varying concentration of the at least one corrosion-suppressing element as a function of thickness.  Note that the corrosion barrier layer (3) comprises an alloy having an atomic concentration percentage of boron of from 10% to 50%, and a thickness being greater than 9 nm and smaller than 50 nm.

Regarding claim 11, Nishida et al. and Beyne et al. disclose the method further comprising:
	providing a second semiconductor die (900), the second semiconductor die including second semiconductor devices (transistor, CMS, 950) located on a second substrate (910), second metal interconnect structures (970) embedded in second dielectric material layers (990), and second metallic bonding pads (978) electrically connected to a respective one of the second metal interconnect structures and embedded in a topmost layer among the second dielectric material layers; and
	bonding the second metallic bonding pads with the first metallic bonding pads by performing a thermal anneal process (Figures 18A-18B and [0178] of Nishida et al.)

Regarding claim 12, Nishida et al. and Beyne et al. disclose the first semiconductor devices comprise memory devices; and
	the second semiconductor devices comprise peripheral circuitry for operation of the memory devices ([0177] of Nishida et al.)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2020/0286875) in view of Beyne et al. (US 2015/0247244) and further in view of Schelling et al. (US 2014/0035168).
Nishida et al. and Beyne et al. disclose the claimed invention including the method of forming the semiconductor structure as explained in the above rejection.  Nishida et al. and Beyne et al. do not disclose the primary bonding metal comprises Al and the at least one corrosion-suppressing element comprises Cu.  However, Schelling et al. discloses a method of bonding comprising a primary bonding metal comprises Al and the at least one corrosion-suppressing element comprises Cu.  Note Figures and [0048],[00049] of Schelling et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the primary bonding metal and the at least one corrosion-suppressing element of Nishida et al. and Beyne et al. comprising Al and Cu, respectively, such as taught by Schelling et al. in order to form the bonding layer with the desired material composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897